Citation Nr: 0908056	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  06-03 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to 
September 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, that, in pertinent part, denied service connection for 
hearing.  A Notice of Disagreement (NOD) was received at the 
RO in February 2004.  

A Statement of the Case (SOC) was issued in June 2005, and 
the Veteran thereafter requested to appear for a personal 
hearing at the RO before "Regional Officer Personnel," 
regarding his claims on appeal.  The  RO accepted the August 
2005 written request for an RO hearing as the timely 
submission of a substantive appeal (in lieu of a VA Form 9).

In February 2006, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  A transcript of his 
testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a written statement received at the RO in August 2005, the 
Veteran requested to appear for a personal hearing at the RO 
before "Regional Office Personnel."  That hearing was held 
in February 2006.  At the time of his personal hearing in 
February 2006, the Veteran also requested to appear for a 
personal hearing at the RO before the Board, and there is no 
indication in the record, including the February 2006 hearing 
transcript, that the Veteran intended for his February 2006 
RO hearing to be held in lieu of a travel Board hearing.  
Moreover, the November 2006 Statement of Accredited 
Representative in Appealed Case (submitted in lieu of a VA 
Form 646) also notes the Veteran's request to appear for a 
travel Board hearing.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the Veteran's request, the case is remanded for the 
Veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the Veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran of 
his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the Veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the Veteran's request.  The RO should 
notify the Veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the Veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




